            Case 1:19-cv-11710-KPF Document 18 Filed 02/03/20 Page 1 of 10



UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

SANMINA CORPORATION,

                     Plaintiff,                            Case No. 1:19-cv-11710-KPF
                                                             related to
-against-
                                                           Case No. 1:19-cv-11712-KPF

DIALIGHT PLC,                                            FIRST AMENDED COMPLAINT

                     Defendant.
                                                         Jury Trial Demanded


          Plaintiff Sanmina Corporation (“Sanmina”) alleges as follows:

          Jurisdiction and Venue

          1.         Sanmina is a Delaware corporation with its principal place of business in San

Jose, California.

          2.         Sanmina is informed and believes, and thereon alleges, that Defendant Dialight

plc (“Dialight”) is a public limited company created and registered under the laws of England

and Wales with its principal place of business in Suffolk, England. Dialight is thus a citizen or

subject of a foreign state within the meaning of 28 U.S.C. § 1332(a)(2).

          3.         The amount in controversy exceeds $75,000, exclusive of interest and costs.

          4.         Personal jurisdiction and venue lies in this Court because Section 25.10 of the

parties’ contract, known as the Manufacturing Services Agreement (“MSA”), contains a

mandatory forum selection clause requiring any action arising out of the MSA to be brought in

New York, New York. The MSA also requires the application of New York law to this dispute.

          5.         All requirements under the MSA prior to commencing litigation concerning a

dispute thereunder have been satisfied. Any conditions precedent to Sanmina’s recovery under

the MSA have been satisfied.

14558.30:9788511.6
            Case 1:19-cv-11710-KPF Document 18 Filed 02/03/20 Page 2 of 10



          Summary of the Case

          6.         On March 8, 2016, Sanmina and Dialight entered into the MSA under which

Sanmina provided contract manufacturing services to Dialight for the production of LED lighting

products and components. On September 27, 2018, Sanmina received from Dialight a written

notice of termination of the MSA without cause with a termination date of January 31, 2019.

Under the terms of the MSA, Dialight owes Sanmina approximately $5 million for unpaid

invoices, and is liable to Sanmina for an additional $10 million in unconsumed parts and

materials that Sanmina purchased in accordance with the MSA. Sanmina holds a reserve

account in the approximate sum of $5 million, which has been applied against Dialight’s liability

for unconsumed parts and materials. By this action, Sanmina seeks to recover from Dialight the

amounts due and unpaid under the MSA, plus interest at the contractual rate of 1% per month

and reimbursement of all costs, including legal fees, associated with collecting the unpaid

amounts.

          Statement of Facts

          7.         Sanmina is a contract manufacturer. That means that customers retain Sanmina to

build finished and semi-finished goods in accordance with plans and specifications the customer

provides.

          8.         Under the MSA, Dialight contracted with Sanmina to act as contract manufacturer

to Dialight. In order for Sanmina to fill Dialight’s orders under the MSA, Sanmina needed to

order parts and materials based on Dialight’s forecasts of its expected future orders, and in

accordance with the provisions of the MSA. Consistent with the MSA, Sanmina did, in fact,

purchase parts and materials to fill the orders Dialight forecast. Pursuant to the terms of the

MSA, and in particular Section 8 thereof, Dialight is required to purchase from Sanmina all such
14558.30:9788511.6


                                                    2
            Case 1:19-cv-11710-KPF Document 18 Filed 02/03/20 Page 3 of 10



parts and materials that have become excess or obsolete (referred to as “E&O”) as defined in the

MSA. Parts become excess, and eventually, obsolete after purchase by Sanmina when such parts

are not consumed or expected to be consumed in Sanmina’s production of finished goods within

the timeframes specified in the MSA.

          9.         Pursuant to the MSA, Dialight’s interim liabilities for excess materials were

negotiated on a quarterly basis. The negotiations began with Sanmina producing a spreadsheet

listing all excess materials as determined by Section 8 of the MSA. Dialight would generally

respond with questions and objections, which generally produced an agreed compromise under

which Dialight would agree to pay for certain parts and materials and the treatment of other parts

and materials as excess would be deferred and revisited the following quarter. Following the

compromise, Dialight would issue a purchase order (“PO”) for the agreed sum and Sanmina

would issue a corresponding invoice that Dialight was required to pay. Payments under the

excess materials invoices were directed initially to a Sanmina Offset Inventory Reserve Account

(“Reserve Account”) created under the MSA.

          10.        During the last two quarterly reconciliations prior to termination, the process

varied slightly because Dialight refused to agree on an interim excess materials liability figure

and simply issued a PO in each quarter representing the amount it unilaterally decided it would

pay. Sanmina responded with a corresponding invoice, and both parties reserved their rights to

challenge the amount stated in the Dialight PO. All of the foregoing procedures were governed

by Section 8 of the MSA.

          11.        On September 27, 2018, Dialight issued its written notice of termination of the

MSA without cause (the “Notice of Termination”). Dialight issued the Notice of Termination

under to Section 21.1 of the MSA, which permits Dialight to terminate the agreement at any time
14558.30:9788511.6


                                                       3
            Case 1:19-cv-11710-KPF Document 18 Filed 02/03/20 Page 4 of 10



and without cause on 90 days’ written notice. The Notice of Termination specified January 31,

2019 as the effective termination date.

          12.        Dialight did not give notice under Section 21.2 of the MSA, which allows either

party to terminate for material breach following a 30-day opportunity to cure.

          13.        Following Dialight’s Notice of Termination, Sanmina attempted to follow the

same excess materials process that the parties followed pre-termination, and as specified in the

MSA. On October 9, 2018, Sanmina issued its first post-termination excess materials

spreadsheet to Dialight. Thereafter, as the parties attempted to negotiate Dialight’s liability,

Sanmina provided weekly updates for a period of time that were based on Dialight’s efforts to

consume the parts and materials by placing orders for finished goods and Sanmina’s efforts to

cancel, return, or re-sell materials ordered under the Dialight forecasts. After months of

negotiations, on December 10, 2018, Dialight issued what it referred to as a “non-binding” PO in

the amount of $9,005,035 (the “NBPO”), representing what Dialight claimed to be its total

excess materials liability. However, Sanmina could not accept or invoice the NBPO because, in

addition to stating that it was not binding, the NBPO expressly stated it was intended simply to

enable Dialight to later issue binding POs “at its discretion.” The NBPO also improperly stated

that its terms superseded the terms of the MSA.

          14.        After issuing the NBPO, Dialight informed Sanmina that it would not make any

payment to Sanmina on account of its excess materials liabilities, and in fact baselessly

demanded a refund of the Reserve Account, refused to issue binding POs in accordance with the

NBPO, and thereby repudiated in full Dialight’s excess materials obligations under the MSA—

precluding Sanmina from issuing any further excess materials-related invoices because there

were no POs against which to issue them.
14558.30:9788511.6


                                                     4
            Case 1:19-cv-11710-KPF Document 18 Filed 02/03/20 Page 5 of 10



          15.        Furthermore, as a direct result of Dialight’s termination of the MSA, all of the

excess materials not consumed by pre-termination orders became obsolete under Sections 8.2

and 8.4 of the MSA, which define as obsolete all materials not forecasted to be consumed by

Sanmina in the manufacture of Dialight products within the next 12 months. Upon materials

becoming obsolete, all sums attributable to those materials formerly held in the Reserve Account

are to be debited by Sanmina.

          16.        Notwithstanding Dialight’s breach, in compliance with Section 8.5 of the MSA,

Sanmina undertook commercially reasonable efforts to minimize Dialight’s E&O liabilities.

Sanmina requested cancellation of on-order items that were ordered in accordance with Dialight

forecasts. Sanmina also called its brokers and requested them to sell on-hand materials on the

open market. Further, Sanmina asked some of its suppliers to take back materials supplied, but

these suppliers largely refused to buy back materials at a commercially reasonable price.

Sanmina also applied Dialight materials to other Sanmina programs to the extent possible using

Sanmina’s in-house system that tracks materials worldwide within Sanmina.

          17.        Sanmina reasonably demonstrated to Dialight that Sanmina undertook (and

Sanmina did in fact undertake) commercially reasonable efforts to minimize E&O, and that

Sanmina purchased the materials using recognized economic order quantities, ABC buy and

inventory management policy, and long lead-time materials management principles.

          18.        Sanmina holds $9,859,435.22 in obsolete materials ordered on the basis of

Dialight forecasts and not consumed by Dialight orders. Given the $5,304,730.42 already

received from Dialight in connection with its E&O obligations and initially deposited in, and

then debited from, the Reserve Account, Dialight remains liable to Sanmina for payment of



14558.30:9788511.6


                                                      5
            Case 1:19-cv-11710-KPF Document 18 Filed 02/03/20 Page 6 of 10



$4,554,704.80 in respect of the E&O materials Sanmina purchased in accordance with the terms

of the MSA.

          19.        Dialight also has refused to pay thousands of invoices for finished goods ordered

by Dialight, delivered by Sanmina and accepted by Dialight; and for various materials, overhead,

tooling, repair, and service charges for which Dialight is liable under the MSA. There is now an

accounts receivable balance due and owing by Dialight to Sanmina, in addition to its E&O

liabilities, in the sum of $5,325,711.80 (“A/R”).

          20.        All A/R invoices are due within thirty days of issuance; all invoices for obsolete

materials are due within twenty business days of issuance. All invoices bear interest at 1% per

month from and after their due dates.

          21.        To the extent that Dialight refused to issue POs upon which Sanmina could

invoice it (thus excusing any claimed obligation to issue an invoice), interest runs from the date

of breach.

          22.        As of the date of the filing of this Amended Complaint, Dialight owes Sanmina

the sum of $5,325,711.80 in unpaid A/R, plus interest commencing 30 days from the issuance of

each invoice at the rate of 1% per month.

          23.        As of the date of filing this Amended Complaint, Dialight also owes Sanmina the

sum of $4,554,704.80 in obsolete materials charges, which sum represents Dialight’s net liability

after debiting the funds in the Reserve Account. This obligation bears interest at the rate of 1%

per month commencing on Dialight’s repudiation and breach of its E&O obligations under the

MSA or, at a minimum, 20 business days following Dialight’s repudiation and breach.

          24.        The parties also fully complied with Section 25.9 of the MSA, which required

pre-litigation efforts to resolve this dispute.
14558.30:9788511.6


                                                      6
            Case 1:19-cv-11710-KPF Document 18 Filed 02/03/20 Page 7 of 10



          25.        Section 25.11 of the MSA provides that the prevailing party in this action is

entitled to recover its costs and expenses, including without limitation its reasonable attorneys’

fees.

          26.        On the basis of the foregoing facts, Sanmina alleges the following causes of

action against Dialight.

                                               COUNT ONE

                                     FOR BREACH OF CONTRACT

                                            (CLAIM FOR A/R)

          27.        Sanmina incorporates herein, as if set forth in full, paragraphs 1 through 26,

inclusive.

          28.        The MSA constitutes a valid and enforceable contract.

          29.        Sanmina has fully complied with all of its obligations under the MSA, except

those obligations that have been excused or that Dialight has prevented Sanmina from fulfilling.

          30.        To the extent any provisions in the MSA may be considered conditions precedent

to Dialight’s payment obligations or Sanmina filing suit, Sanmina has satisfied all such

conditions precedent or they have been waived or excused by Dialight’s intervening breach and

repudiation of its obligations.

          31.        Pursuant to, inter alia, Sections 3.6 and 11.1 of the MSA, Dialight has breached

the MSA by failing to pay, as and when due, the sum of $5,325,711.80, representing invoices

duly issued by Sanmina for finished and semi-finished goods ordered by, delivered to, and

accepted by, Dialight, as well as for materials and various overhead, tooling, repair, and service

charges for which Dialight is liable under the MSA.



14558.30:9788511.6


                                                       7
            Case 1:19-cv-11710-KPF Document 18 Filed 02/03/20 Page 8 of 10



          32.        Each of the invoices comprising the amount now past due bears interest at the rate

of 1% per month commencing 30 days after issuance of said invoice.

          33.        As a result of Dialight’s failure to pay, Sanmina has suffered damages in the sum

of $5,325,711.80, plus interest thereon, which interest continues to accrue at the rate of 1% per

month.

          34.        Sanmina also is entitled to recover its attorneys’ fees and costs of suit in

accordance with the terms of the MSA.

                                                COUNT TWO

                                     FOR BREACH OF CONTRACT

                                     (CLAIM FOR E&O LIABILITY)

          35.        Sanmina incorporates herein, as if set forth in full, paragraphs 1 through 26,

inclusive.

          36.        The MSA constitutes a valid and enforceable contract.

          37.        Sanmina has fully complied with all of its obligations under the MSA, except

those obligations that have been excused or that Dialight has prevented Sanmina from fulfilling.

          38.        To the extent any provisions in the MSA may be considered conditions precedent

to Dialight’s payment obligations or Sanmina filing suit, Sanmina has satisfied all such

conditions precedent or they have been waived or excused by Dialight’s intervening breach and

repudiation of its obligations.

          39.        In addition to the breach alleged in Count One, Dialight has breached and

repudiated its obligations under the MSA by refusing to pay the sum of $4,554,704.80, or any

other sum, representing E&O charges due and payable pursuant to Section 8 of the MSA. This



14558.30:9788511.6


                                                       8
            Case 1:19-cv-11710-KPF Document 18 Filed 02/03/20 Page 9 of 10



amount represents the net amount due and owing after considering the funds in the Reserve

Account.

          40.        Dialight’s E&O liability bears interest at the rate of 1% per month commencing

20 business days after Dialight’s breach and repudiation of its E&O obligations.

          41.        As a result of Dialight’s failure to pay, Sanmina has suffered damages in the sum

of $4,554,704.80, plus interest thereon, which continues to accrue at the rate of 1% per month.

          42.        Sanmina also is entitled to recover its attorneys’ fees and costs of suit in

accordance with the terms of the MSA.

          WHEREFORE, Sanmina prays for judgment against Dialight as follows:

          1.         On Count One, for the principal sum of $5,325,711.80, plus interest thereon at the

          rate of 1% per month commencing 30 days after the issuance of each invoice comprising

          this sum.

          2.         On Count Two, for the principal sum of $4,554,704.80, plus interest thereon at the

          rate of 1% per month commencing 20 business days following the date of Dialight’s

          breach and repudiation of its E&O obligations under the MSA.

          3.         On both causes of action, for Sanmina’s costs incurred in collecting these debts,

          including, without limitation, all reasonable attorneys’ fees incurred.

          4.         On both causes of action, for such other and further relief as the Court may deem

          just and proper.




14558.30:9788511.6


                                                       9
           Case 1:19-cv-11710-KPF Document 18 Filed 02/03/20 Page 10 of 10



                                             JURY DEMAND

                     Sanmina hereby demands a trial by jury as to all claims alleged herein.



          Dated: New York, New York
                 February 3, 2020
                                               ERVIN COHEN & JESSUP LLP
                                                         and
                                               RICH, INTELISANO & KATZ, LLP


                                               By: /s/ Joseph A. Gershman
                                                   Joseph A. Gershman
                                                   (jgershman@riklawfirm.com)
                                                   915 Broadway, Suite 900
                                                   New York, New York 10010
                                                   (212) 684-0300
                                                   Attorneys for Plaintiff Sanmina Corporation




14558.30:9788511.6


                                                     10
